FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 5, 2021

                                     No. 04-18-00022-CR

                                   Travis Leslie NORTON,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR3975
                          Honorable Frank J. Castro, Judge Presiding


                                        ORDER
        In accordance with the Texas Court of Criminal Appeals’ opinion granting Norton an
out-of-time appeal on the merits of his appellate issue, we ORDER the court reporter to file a
supplemental reporter’s record containing the transcript of the hearing on appellant’s motion to
suppress, including the trial court’s ruling on the motion and any exhibits admitted at the
hearing. See Ex parte Norton, No. WR-92,415-01, 2021 WL 1202422 (Tex. Crim. App. Mar.
31, 2021) (per curiam). We further ORDER the trial court clerk to file a supplemental clerk’s
record containing any written findings of fact and conclusions of law made by the trial court.
The supplemental reporter’s record and supplemental clerk’s record, if any, must be filed in this
court no later than thirty (30) days from the date of this order.


                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of October, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court